DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of species, claims 1-18, with traverse in their reply dated 10/21/2020 is acknowledged. Claims 1-18 are pending and considered on the merits below.

Election/Restrictions
Applicant's election with traverse in the reply filed on 10/21/2020 is acknowledged.  The traversal is on the ground(s) that all three species are intended to be present as the functional groups as indicated in claim 1.  This is found persuasive and the requirement for restriction on 8/21/2020 among claims 5, 6, and 8 has been withdrawn.
However the restriction species group within claim 7 is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The Information Disclosure Statements filed on 9/12/2018 and 5/19/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The disclosure is objected to because of the following informalities: page 16: include “l” brackets in chemical formula 3.   Appropriate correction is required.
The use of the term TURBOVAP®, page 29 and 30, TEFLON®, page 30, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: include “l” brackets in chemical formula 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2008/0038838 Al, provided on IDS on 9/12/2018) in view of Malagu et al. (Synlett 2002, No. 2, 316–318) and Brousmiche et al. (US 2014/0096596 Al, provided on IDS on 5/19/2020).
Regarding claim 1, Nakamura describes a pretreatment method for analyzing dioxin compounds (abstract), the method comprising the steps of: 
1) obtaining a liquid extract including dioxin compounds from a sample ([0030] “a test sample containing dioxin”); 
2) adsorbing the dioxin compounds onto polymer beads by passing the liquid extract through a column packed with the polymer beads ([0030] “(1) bringing the peptide immobilizing support according to Item 12 into contact with a test sample containing dioxin to bind the dioxin to the support” and [0074] “It is also possible to employ a method in which the test sample is passed through a column packed with the peptide immobilizing supports (e.g., beads) such that the test sample is brought into contact with the supports.”); 
3) removing substances which are not adsorbed onto the polymer beads by passing a first solvent through the column packed with the dioxin compound-adsorbed polymer beads ([0086] “Use of the dioxin binding peptide in pretreatment enables the dioxin to be separated from a test sample containing impurities, thereby preventing the impurities from affecting the subsequent determination and analysis.” And [0087] “the dioxin binding peptide of the invention enables the selective extraction of dioxin from a test sample containing impurities, and is useful in simple pretreatment for quantifying and analyzing dioxin.”); and 

wherein the polymer beads including one or more hydrophobic repeating units derived from an aromatic monomer having a non-polar functional group ([0010] “where A1 represents a hydrophobic amino acid residue having a side chain with a cyclic group; A2 represents a hydrophobic amino acid residue having an aliphatic hydrocarbon group or an aromatic hydrocarbon group; n is zero or one; and X represents an amino acid residue.”).
However Nakamura is silent to wherein the polymer beads are porous particles including one or more hydrophobic repeating units derived from a vinyl aromatic monomer having a non-polar functional group and one or more hydrophilic repeating units derived from a vinyl aromatic monomer having a polar functional group.
Brousmiche describes porous particles (at least abstract and [0073] “the porous materials of the invention take the form of porous particles, e.g., beads,”). Furthermore Brousmiche describes ([0006] “Such advantages include superior wetting characteristics, selective capture of analytes of interest, and non-retention of interfering analytes.”), suggesting motivation to incorporate them into “phase extraction or chromatography” ([0087]).

Malagu describes one or more hydrophobic repeating units derived from a vinyl aromatic monomer having a non-polar functional group and one or more hydrophilic repeating units derived from a vinyl aromatic monomer having a polar functional group (abstract and schemes 1 and 3). Furthermore Malagu suggests that this advantageous in sample purification because there can be more specificity (page 316), suggesting motivation to use a combination hydrophobic and hydrophilic of functional groups when targeting specific binding. 
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to incorporate the copolymers of Malagu into the method of Nakamura and beads of Brousmiche because as suggested by Malagu this could enhance the properties and provide the necessary specific binding.

Regarding claim 2, the combination described above describes that the dioxin compounds are polychlorinated dibenzo-p-dioxins (PCDDs), polychlorinated dibenzofurans (PCDFs), or a combination thereof (Nakamura: [0032] “Throughout the specification, the term "dioxins" denotes polychlorinated dibenzoparadioxins (PCDDs), polychlorinated dibenzofurans (PCDFs), and coplanar PCBs. This is also the same when "dioxins" are simply referred to as "dioxin".”). 
Regarding claim 3, the combination described above describes that extraction of the liquid extract is performed by liquid-liquid extraction, solid phase extraction, Soxhlet extraction, or a combination thereof (Nakamura: [0036] “Dioxin binding oligopeptides according to the 
Regarding claim 4, the combination described above describes that the polymer beads include the hydrophobic repeating unit and the hydrophilic repeating unit at a molar ratio of 99:1 to 40:60 (Malagu: page 316 “33 equiv. of styrene and 1 equiv. of the substituted styrene”).
Regarding claim 5, the combination described above describes that the hydrophobic repeating unit derived from the vinyl aromatic monomer having the non-polar functional group is represented by the following Chemical Formula 1:
[Chemical Formula l]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Malagu: Scheme 3 compound 5: R1 is hydrogen, R2 is hydrogen, a is 5, and n is 100 to 10,000 (Mw (D)a=47000, I = Mw/Mn = 2.1)).

Regarding claim 6, the combination described above describes that the hydrophilic repeating unit derived from the vinyl aromatic monomer having the polar functional group is represented by the following Chemical Formula 2: 
[Chemical Formula 2]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Malagu: Scheme 3 compound 5: R3 is hydrogen, R4 is CH2OH, b is 1, and m is 100 to 10,000 (Mw (D)a=47000, I = Mw/Mn = 2.1)).
Regarding claim 7, the combination described above describes that the polar functional group is selected from the group consisting of the following functional groups: -R5OH (Malagu: Scheme 3 compound 5: R4 is CH2OH).
Regarding claim 10, the combination described above describes that the polymer bead is 
a copolymer including one kind of the hydrophobic repeating unit derived from the vinyl aromatic monomer having the non- polar functional group and one kind of the hydrophilic repeating unit derived from the vinyl aromatic monomer having the polar functional group (Malagu: Scheme 3 compound 5); OR
a terpolymer including two kinds of the hydrophobic repeating units derived from the vinyl aromatic monomer having the non-polar functional group and one kind of the hydrophilic repeating unit derived from the vinyl aromatic monomer having the polar functional group; OR 
a terpolymer including one kind of the hydrophobic repeating unit derived from the vinyl aromatic monomer having the non-polar functional group and two kinds of the hydrophilic repeating units derived from the vinyl aromatic monomer having the polar functional group.
Regarding claim 11, the combination described above describes that the polymer bead is one or more selected from the group consisting of a polystyrene-polyvinylphenol copolymer, a 
Regarding claim 12, the combination described above describes that the polymer bead has an average particle size of 10 µm to 100 µm (Brousmiche: [0127] “The target particle size was 10-30 μm in diameter” and Nakamura: [0048] “hydrophobic polymer such as polystyrene or the like having a diameter of 1 to 350 μm, preferably 10 to 150 μm”).
Regarding claim 13, the combination described above describes all the limitations of claim 1, however is silent to the first solvent is one or more selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, n-butanol, ethyl acetate, tetrahydrofuran (THF), dichloromethane, acetone, and acetonitrile.
Malagu describes analysis with THF and dichloromethane (pages 317 and 318), suggesting that these well-known solvents would be suitable to use in the purification step with the method of the combination. This suggests motivation to use these solvents when optimizing the method.

Regarding claim 14, the combination described above describes all the limitations of claim 1, however is silent to the second solvent is one or more selected from the group consisting of toluene, hexane, benzene, diethyl ether, and chloroform.
Malagu describes analysis with toluene (page 318), suggesting that this well-known solvent would be suitable to use in the elution step of the method of the combination. This suggests motivation to use toluene when optimizing the method.
Therefore, it would have been obvious for one skilled in the art at the time the invention as filed to incorporate toluene into the method of the combination as suggested by Malagu because this would contribute to the optimization of the method.
Regarding claim 15, the combination described above describes that between the steps 1) and 2), the steps of: adding an internal standard for purification to the liquid extract; and concentrating the liquid extract to which the internal standard for purification is added (Nakamura: [0025] “A method of detecting or quantifying dioxin comprising the steps of: [0026] (1) bringing the peptide immobilizing support according to Item 12 into contact with a labeled dummy and a test sample which may contain dioxin” and [0058] “The labeled dummy for use in the invention denotes a dummy compound for dioxin which is labeled with a labeling material, and the compound is capable of binding to the dioxin binding peptide of the invention.”).
Regarding claim 16, the combination described above describes that after the step 4), the steps of: concentrating the eluate; and adding an internal standard for syringe addition to the concentrated eluate (Nakamura: [0025] A method of detecting or quantifying dioxin comprising 
Regarding claim 17, the combination described above describes an analytical method for dioxin compounds, the method comprising the step of performing instrumental analysis of a sample which is pretreated by the pretreatment method of claim 1 (Nakamura: at least figures 1-6 and “Analysis of Dioxin Binding Peptide Sequences [0115]…”).
Regarding claim 18, the combination described above describes that the instrumental analysis is performed by gas chromatography/high-resolution mass spectrometry (Nakamura: [0081] “The dioxin extraction can be confirmed by measuring the amount of residues in the solution using a gas chromatography mass spectrometer.”).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
References Nakamura et al. (US 2008/0038838 Al, provided on IDS on 9/12/2018) in view of Malagu et al. (Synlett 2002, No. 2, 316–318) and Brousmiche et al. (US 2014/0096596 Al, provided on IDS on 5/19/2020) describe the limitations of independent claim 1, however fail to teach or suggest “that the polymer beads further include one or more hydrophilic repeating units”.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 8 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797